Order unanimously affirmed, without costs. Memorandum: The testimony of the examining doctors at the hearing on the petition for appellant’s commitment for custody and treatment at a State hospital for the mentally ill, together with the records of appellant’s behavior in Auburn Correctional Facility and of prior mental examinations of him, fully support and justify the order committing him to Matteawan Hospital. (Appeal from order of Cayuga County Court—commitment to State hospital.) Present—Cardamone, J. P., Simons, Dillon, Goldman and Witmer, JJ.